Citation Nr: 0636362	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued the veteran's 30 percent 
rating for his service-connected post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by reduced reliability 
and productivity at work, a flattened affect, with 
disturbances of motivation and mood, and impaired judgment 
when angry.

2.  The evidence does not suggest that the veteran 
experiences social and occupational impairment due to 
deficiencies in most areas, obsessional rituals, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
an inability to maintain personal hygiene, or other symptoms 
on par with the level of severity exemplified in these 
manifestations.


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for 
post-traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code 9411 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  Thus, the 
veteran was able to participate effectively in the processing 
of his claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  The veteran indicated that all treatment was through 
Tuskegee VA Medical Center, and those records have been 
secured.  He has been medically evaluated in conjunction with 
his claim.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 
The veteran's service-connected psychiatric disability is 
currently rated as 30 percent disabling.  Under the rating 
criteria for mental disorders, the next higher, 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

The veteran's disability picture is accurately portrayed 
through the VA examination of record, dated in July 2003, and 
the concurrent VA outpatient treatment records, dated from 
February 2003 to April 2004.  Both he and his wife also have 
submitted personal statements, describing the veteran's 
symptoms.  For the reasons discussed below, an increase to 
the 50 percent rating is warranted.

The record demonstrates that the veteran exercises poor 
judgment when angry, and that angry outbursts are common.  
See outpatient clinical records, dated in April and July 
2003.  Indeed, the veteran attended anger management classes 
to learn to control his outbursts against his wife, for which 
he has stated that he feels guilty, and she has stated that 
at times she feels it necessary to leave the house to get 
away from him.  He reported in April 2003 that he does not 
get physical when angry, but sometimes feels like he could.  
His ineffective coping skills have been blamed for these 
outbursts throughout the record.  See, e.g., outpatient 
clinical record dated in January 2004.  Shortly thereafter, 
in July 2004, he reported that he was beginning to have 
suicidal thoughts, though no ideation. 

The veteran's inability to maintain healthy sleep patterns 
due to nightmares has been noted throughout the clinical 
records.  The veteran has been at once described as edgy and 
laconic.  He reported in his July 2003 VA exam that he had 
been fired from two jobs and disciplined at his current job 
for insubordination, all of which he attributed to his 
edginess and irritability due to impaired sleep.

Apart from one score noted during his VA examination, the 
veteran's global assessment of functioning (GAF) score has 
been consistently 50.  See outpatient clinical records dated 
in February 2003, August 2003, and January 2004.

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41 to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

This disability picture more nearly approximates that 
contemplated by the 50 percent rating level.  In sum, he has 
reduced reliability and productivity at work, his affect is 
flattened, with disturbances of motivation and mood, and his 
judgment when angry is impaired.   This is indicative of the 
higher rating.

The evidence does not suggest, however, that the veteran 
experiences social and occupational impairment due to 
deficiencies in most areas, obsessional rituals, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or an inability to maintain personal hygiene.  Nor does the 
veteran have other symptoms on par with the level of severity 
exemplified in these manifestations.  Accordingly, a 50 
percent, and no higher, evaluation is appropriate.


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to regulations applicable to the payment of 
monetary benefits.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


